DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2021 has been entered.
Claim Objections
Claims 11 and 17 are objected to because of the following informalities: the end of claim 11 should be amended as follows --second distance.[[.]]--.  In claim 17, line 1 should be amended to recite --wherein the seating assembly includes-- and line 5 should be amended to recite --second --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 USC 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 USC 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 9 and 19 are rejected under 35 USC 112(d) or pre-AIA  35 USC 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Based on the amendment language of claims 7 and 17, claims 9 and 19 no longer further limit the subject matter necessarily, respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 USC 102(a)(1) as being anticipated by Themig et al. (US 9,297,234 B2) (“Themig”).
Referring to claim 1: Theming teaches an apparatus comprising:
a housing 14 configured to be deployed in a borehole 13 in a resource bearing formation F, the housing including an axially extending fluid conduit 18 configured to receive borehole fluid BF; and

Referring to claim 11: Themig teaches a method of forming a landing seat, comprising:
deploying a borehole string including a downhole device in a borehole 13 in a resource bearing formation F, the downhole device including a housing 14 having an axially extending fluid conduit 18 configured to receive borehole fluid BF, the downhole device including a seating assembly (Figs. 2A-E) having a convertible component 426, the convertible component being in an open position (FIG. 2A) during the deploying; and

Referring to claims 2 and 12: Themig teaches the convertible component is configured to be deployed in the open position prior to deployment of the object to the seating assembly (FIG. 2A).
Referring to claims 3, 4, 13, and 14: Themig teaches actuating the seating assembly includes an actuation device configured to move the convertible component axially from a first axial location (FIG. 2A) to a second axial location (FIG. 2B), wherein the actuation device is selected from at least one of an actuation sleeve and a setting tool 436 configured to be disposed in and moved along the fluid conduit.
Referring to claims 5, 6, 15 and 16: Themig teaches the convertible component is in the open position when the convertible component is at the first axial location (FIG. 2A), and the convertible component is in the seating position when the convertible 
Referring to claims 7-9 and 17-19: Themig teaches the seating assembly includes a second protrusion 440 disposed at a third axial location (at the smallest diameter of 440), the second protrusion configured to urge the convertible component to the second position when the convertible component is at the third axial location, wherein the convertible component is a collet (column 8, lines 55-62) that forms a plurality of segments arrayed circumferentially and disposed proximate to an inner surface of the fluid conduit (FIGS. 2A-E), wherein the seating assembly includes a protrusion 440 disposed at an axial location along the fluid conduit and extending radially inwardly from an inner surface of the fluid conduit, and actuating the seating assembly includes moving the convertible component to the axial location and urging the one or more segments to the seating position by the protrusion. 
Referring to claims 10 and 20: Themig teaches the convertible component is configured to be attached to an actuation sleeve (the driver portion of 446), the convertible component configured to receive the object in the landing seat and apply a force on the actuation sleeve to move the actuation sleeve in response to fluid pressure on the object and the landing seat (column 9, lines 49-60).
Response to Arguments
Applicant’s arguments, see page 7, filed June 7, 2021, with respect to the objections to the Specification have been fully considered and are persuasive.  The objections to the Specification have been withdrawn. 
Applicant's arguments filed regarding the 35 USC 102 rejections of claims 1-20 have been fully considered but they are not persuasive. Regarding applicant’s arguments that Themig does not disclose a convertible component that can be activated to multiple seating positions where the component extends different distances into the fluid conduit at the different positions, the examiner respectfully disagrees.  The convertible component 426 extends varying distances into conduit 18 as it slides along protrusion 440, the last few positions all being narrow enough to form the landing seat.  Therefore, the claims stand rejected as further explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


14 July 2021